Citation Nr: 1420099	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-02 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee.

2.  Entitlement to a rating in excess of 10 percent for DJD of the right knee.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran reportedly had active duty service from October 1969 to February 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2013, these matters were remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's service-connected  left knee DJD is manifested by objective evidence of painful motion and evidence of osteoarthritis and degenerative joint disease; limitation of flexion to no more than 120 degrees, and limitation of extension to no more than 0 degrees; ankylosis, instability, recurrent subluxation, and nonunion of the tibia and fibula are not shown.    

2.  During the period on appeal, the Veteran's service-connected right knee DJD is manifested by objective evidence of painful motion and evidence of osteoarthritis and degenerative joint disease; limitation of flexion to no more than 135 degrees, and limitation of extension to no more than 0 degrees; ankylosis, instability, recurrent subluxation, and nonunion of the tibia and fibula are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected left knee DJD have not been met.  38 U.S.C.A.    §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.59, 4.71a, and Diagnostic Codes (Codes) 5003, 5260 (2013). 

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected right knee DJD have not been met.  38 U.S.C.A.   §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.59, 4.71a, and Diagnostic Codes (Codes) 5003, 5260 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A.             § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
  
The record shows that in March 2010 and June 2013 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in March 2010, prior to the May 2010 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

The Board also stresses that since the issue of entitlement to a higher initial rating is a downstream issue from that of service connection (for which a VCAA letter was duly sent in March 2010), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).
 
VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment and service personnel records; assisted the Veteran in obtaining evidence; and examined the Veteran for his knees in April 2010 and March 2014.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's record; and the Veteran has not contended otherwise.  
 
VA has fully complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Additionally, the Board notes that it has reviewed all the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board's analysis will focus specifically on the evidence pertinent to the claim, and what it shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal Criteria, Factual Background, and Analysis

The present appeal involves the Veteran's claim that the severity of his service-connected bilateral knee DJD warrants higher disability ratings.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.         38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown,    8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

STRs are silent regarding the knees.  On February 1971 service separation examination, the Veteran's lower extremities were normal on evaluation; however, it was noted that there was a history of a contusion at the left knee, which is now gone but aching.

On April 2010 VA examination, the Veteran reported weakness, giving way, lack of endurance, and locking in his left knee.  He indicated he does not experience stiffness, swelling, heat, redness, fatigability, deformity, tenderness, drainage, effusion, subluxation, pain, and dislocation.  He reported experiencing flare-ups as often as 6 times per month, with each incident lasting for 3 hours at a severity level of 1 (out of 10).  During flare-ups, he reported having a hard time walking and moving around.  He reported never being hospitalized nor having surgery for his left knee, and having no incapacitation.

As for his right knee, the Veteran reported weakness, giving way, lack of endurance, and pain.  He indicated he does not experience stiffness, swelling, heat, redness, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  He reported experiencing flare-ups as often as 1 time per month, which last for 6 hours at a severity level of 7 (out of 10).  During flare-ups, he reported having a hard time walking.  He reported never being hospitalized nor having surgery for his right knee, and having no incapacitation.

On physical examination, the examiner noted that the Veteran walks with a normal gait, but in regard to tandem gait, walks with a limp.  Examination of the knees showed effusion and tenderness.  There were no signs of edema, instability, abnormal movement, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  Right knee range of motion studies showed flexion to 140 degrees with evidence of pain at 140 degrees and extension to 0 degrees.  There was no decrease in range of motion following repetitive-use testing.  Left knee range of motion studies showed flexion to 120 degrees with evidence of pain at 120 degrees and extension to 0 degrees.  There was no decrease in range of motion following repetitive use testing.  The examiner noted that the knees are not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits for both knees.

Additionally, right and left knee x-ray findings were within normal limits, but revealed bilateral medial compartment DJD of both knees.  The examiner diagnosed bilateral knee strain.  He noted that the Veteran should avoid strenuous activities.

A May 2009 VA treatment record noted painful/swollen joints for the bilateral knees.  In October 2010, the Veteran was seen complaining of bilateral knee pain.  The record noted that bilateral knee x-rays showed narrowing of the right knee joint; the assessment was DJD bilaterally.  The Veteran also reported that both knees had given out 3 days prior.  An additional October 2010 record noted that a right knee X-ray showed narrowing of the right knee joint and probable disease of the cartilage.  A December 2010 record noted that the left knee has placed stress on the right knee, that there is resulting right knee stiffness.  It was also noted that the knees buckle.  An evaluation showed a slight decrease in right knee flexion and painful extension without limitation of the right knee.  Left knee range of motion was normal.  

In January 2011, the Veteran indicated that he has not had "much contact with doctors to establish more medical evidence."  He explained that he was in denial about his knee condition for a while and didn't want to bother others with his problems.  He then stated that "joint motion on range of motion is not a good analysis of pain during walking or collapsing on stairs, etc."

January and May 2011 computed tomography scans of the right knee showed mild degenerative change of the right knee joint and moderate degenerative change of the right proximal tibial fibular joint.  In June 2012, the Veteran reported that his knees give out and that he falls 4-5 times a month.  

Also in June 2012, the Veteran was determined to be disabled by the Social Security Administration (SSA) due to his back and chronic venous insufficiency.  A disability determination was not made regarding his knees.

September 2012 bilateral knee X-rays showed no fractures, dislocations or soft tissue abnormalities.  There was moderate narrowing of the joint space in the medial compartment and mild narrowing of the lateral aspect of the patellofemoral compartment.  There was also no evidence of knee effusion.  An October 2012 record noted a chief complaint of bilateral knee pain, with the right knee being the worst.  The Veteran indicated that the pain has been ongoing for 10-15 years and is gradually worsening.  He stated that the pain is currently a 2/10, but when it worsens, it increases to a 10/10.  He denied muscle stiffness, discomfort, spasm, and muscle aches.  The Veteran also reported that 3 weeks prior, the pain in his right knee was so bad that he could already walk.  In November 2012, the Veteran reported that he "has problems with his leg collapsing on him without warning."  He reported bilateral knee pain and was referred to physical therapy.  A December 2012 evaluation showed both knees with "anterior drawer slightly lax;" valgus/varus testing and McMurray testing were normal bilaterally.  The assessment was probable chondromalacia patella - "r/o meniscal tear."  It was further noted that the Veteran was non-compliant with his medications.  In January 2013, osteoarthritis of the bilateral knees was noted.  An April 2013 record noted that the Veteran fell in December 2012 after his right knee buckled and left leg slipped on the wet grass.  As a result, he broke his right ankle.  The Veteran reported wearing bilateral knee braces.  In June 2013, knee arthralgia was listed as an active problem, but was noted to be stable.  An additional June 2013 record noted a fall precipitated by his knees giving out.  In July 2013, the Veteran requested a walker for his knees.  

In August 2013, the Veteran indicated that he has not received any private treatment specifically for his knee condition.  He further noted that his "knee condition may not have substantially worsened" but what has worsened is his general quality of life, employability, health and physical well-being.  He stated that pain and instability are his main complaints.  In September 2013, the Veteran stated that he doesn't think the DJD with associated arthralgia in his knees has worsened, but that "everything else" has because of the instability and sudden collapsing of his knees.

On March 2014 VA knee and lower leg examination, the Veteran reported minimal knee pain, which is not debilitating and not characterized by flares.  He indicated that his problem is his knees "giving way and not pain."  Range of motion studies showed left and right knee flexion to 135 degrees with no objective evidence of painful motion; extension was to 0 degrees with no objective evidence of painful motion.  There was no additional limitation in range of motion following repetitive-use testing, nor was there evidence of functional loss/functional impairment of the knees.  The examiner also noted no tenderness or pain to palpation of either knee.  Muscle strength testing showed active movement against some resistance (4/5).  Joint stability testing was normal for both knees, as was medial-lateral instability testing.  There was no evidence of patellar subluxation/dislocation, or evidence of meniscal conditions/meniscal surgery.  It was noted that the Veteran has not had joint replacement or other knee surgery.

Following an examination, the examiner noted that the Veteran has some loss of muscle strength in both lower extremities, but this seems due to deconditioning from his recent orthopedic events rather than any apparent intrinsic muscle or joint problems.  The examiner further indicated that the Veteran's knees are stable with no effusions.  Patellar reflexes are normal and equal bilaterally and there is essentially normal range of motion of the knees (which was done both active and passively).  The examiner noted that the Veteran has no difficulty walking down the hall with his cane, but was slow as would be expected of someone with his type of ankle injury.  As for assistive devices, the examiner noted that the Veteran was using a cane currently because of his recent fractured right ankle and surgery, but that he does not use a cane or any other device for his knees.  The examiner noted that the Veteran has a walker, but does not use it.

Diagnostic testing was performed and showed degenerative arthritis in both knees.  There was no x-ray evidence of patellar subluxation or any other significant diagnostic test findings.  The examiner noted that the Veteran's knee condition does not impact his ability to work, and specifically stated that, "ankle is limiting factor, not his knees."  The examiner explained that X-ray reports of the Veteran's knees suggest his knee degeneration is mild.  He further indicated that the Veteran has decreased sensation in his feet from his peripheral neuropathy, which is more likely than not the source of his falling and dropping events.  The examiner noted that the Veteran cannot feel in his feet and cannot compensate for walking on irregular surfaces because of this lack of sensory input and as such, gets off balance and falls.

The examiner concluded that the Veteran's bilateral knee condition of osteoarthritis is currently a minor disability.  He noted that the Veteran admits to no or minimal pain and reports that he has no significant knee complaints, but is convinced that his knees are "making everything else worse."  The examiner noted that the Veteran has surprisingly good range of motion, and while he has some lower extremity weakness, this is readily explained by his deconditioning from his ankle injury and surgeries.  

The Veteran was assigned 10 percent ratings for DJD of both knees under the provisions of 5260 (based on limitation of flexion); however, he was assigned these ratings based on painful motion (and not compensable limitation of flexion).  

Under Code 5260, where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a, Code 5260.

Other Codes applicable to knee disabilities include Code 5261, which provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a 0 percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a, Code 5261.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Code 5257, for recurrent subluxation or lateral instability of the knee, provides for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee; a 20 percent rating for moderate recurrent subluxation or lateral instability; and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R.          § 4.71a, Code 5257.

Degenerative arthritis is rated under Code 5003, which provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Codes for the specific joint or joints involved.            38 C.F.R. § 4.71a, Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings "such as swelling, muscle spasm, or satisfactory evidence of painful motion."  Id.  The use of the phrase "such as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each Veteran's disorder, and the effect of those symptoms on the claimant's social and industrial adaptability.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  In the absence of limitation of motion, a 10 percent rating is assigned where there is X-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Code 5010.

Upon review of the evidence, the Board is unable to find that ratings in excess of 10 percent or separate ratings are warranted for either knee.  

First, although the Veteran has continued to report giving way and instability of his knees, the medical evidence consistently shows that examiners have not found recurrent subluxation or lateral instability.  Notably, on April 2010 VA examination, the Veteran specifically denied subluxation and on March 2014 VA examination, the examiner explained that the Veteran has decreased sensation in his feet from his peripheral neuropathy, which is more likely than not the source of his falling and dropping events.  The Board acknowledges a December 2012 treatment record which showed both knees with "anterior drawer slightly lax;" however, this same record also noted that valgus/varus testing and McMurray testing were normal bilaterally.  This one notation is inconsistent with the other reported examination findings and the Board finds that the preponderance of the evidence is against a separate rating for either knee under Code 5257. 

Second, there is no persuasive evidence that flexion has been limited to 35 degrees or less to warrant a 20 percent rating under Code 5260, nor is there persuasive evidence that extension has been limited to 15 degrees or more to warrant a 20 percent rating under Code 5261.  Further, on both April 2010 and March 2014 examinations, examiners noted no additional loss in range of motion following repetitive use testing.  Thus, a preponderance of the evidence is against entitlement to ratings in excess of 10 percent under Codes 5260 or 5261.

Additionally, higher ratings under Codes 5256, 5268, 5259, and 5263 are not warranted as there is no evidence of ankylosis, dislocation of semilunar cartilage, removal of semilunar cartilage, or genu recurvatum.  Specifically on April 2010 examination, the Veteran specifically denied dislocation, and on March 2014 VA examination, the examiner noted no evidence of patellar subluxation/dislocation, or evidence of meniscal conditions/meniscal surgery.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, increased evaluations for the Veteran's knees are not warranted on the basis of functional loss due to pain or weakness.  In this regard, the Board observes that the Veteran has complained of symptomatology such as pain, weakness, giving way, lack of endurance, and locking.  However, the effect of this symptomatology is already contemplated in the 10 percent evaluations assigned for painful motion.  Specifically, the April 2010 examiner found that the knees were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  On March 2014 examination, the examiner specifically found no evidence of functional loss/functional impairment.  He noted that the Veteran had good range of motion and admitted to minimal pain at most.  Additionally, the examiner noted that while the Veteran had some lower extremity weakness, such is explained by his deconditioning from his ankle injury and surgeries. 

In evaluating the Veteran's claims for increase, the Board has specifically considered whether he is entitled to "staged ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  It is the Board's conclusion, however, that the Veteran's bilateral knee DJD has never been more than 10 percent disabling (for either knee) during the period on appeal.  "Staged ratings" are not warranted.

In sum, the Board finds that the preponderance of the evidence is against entitlement to ratings in excess of 10 percent for either knee during the appeal period.  The preponderance of the evidence is also against entitlement to separate ratings for either knee during the appeal period.

The Board has also considered whether an extraschedular rating is warranted.  Here, the evidence shows that the Veteran is currently being compensated with 10 percent ratings for objective findings that the knees are affected by painful motion.  The rating criteria (specifically the criteria under Code 5003) describe the Veteran's symptomatology in that they address his objective limitation of motion with findings such as pain, tenderness to palpation, and arthritis.  And although the Veteran has also complained of weakness, giving way, lack of endurance, stiffness and locking, these findings were not shown on physical examination.  Further, the April 2010 examination report notes that the knees were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The March 2014 examination report indicates no evidence of functional loss/functional impairment.  Accordingly, the symptoms and associated impairment of the Veteran's left and right knee DJD are entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted.

Additionally, the Court has held that, when evidence of unemployability is presented, the issue of whether TDIU will be assigned should be handled during the determination of the disability rating assigned.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  In the instant case, the Board referred the TDIU matter to the RO in July 2013.  The RO developed and denied TDIU in an October 2013 rating decision, and it appears from the record that an appeal as to that determination is still being processed at the RO and has not been certified to the Board for appellate review at this time.  


ORDER

Entitlement to a rating in excess of 10 percent for left knee DJD is not warranted.

Entitlement to a rating in excess of 10 percent for right knee DJD is not warranted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


